DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 6, 8-10, 12, 14-16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendments and arguments in pages 6-8 remarks regarding independent claims 4, 10 and 16 submitted on November 19, 2020 are persuasive. Examiner believes the specifically the invention to solve the problem of solving when relations between the entities change, a20 lockmode is set for each involved entity, such that a large number of disk reading and writing operations can be generated, thus increasing a possibility of thread block and decreasing performance. Examiner believes the limitation of “updating a relational index, comprising: reading out relational data of an entity to be operated from a disk to a memory, wherein the relational data indicates a relationship between the entity to be operated and another entity, the relationship between the entity and another entity can be obtained by reading out only the relational data without reading out content data of the entity;
performing an updating operation on the relational data in the memory;
storing updated relational data in a memory relational index; 
writing the content data of the entity to be operated into the disk; and
synchronizing periodically the memory relational index to a disk relational index; 
wherein the disk stores relational indexes of all entities, and a format of each relational index is a 64-bit integer, and the last 32 bits of the 64-bit integer are represented by a two-dimensional array" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 4, 10 and 16 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
the prior art of record is the most relevant art fails to disclose the claims, updating a relational index, comprising: reading out relational data of an entity to be operated from a disk to a memory, wherein the relational data indicates a relationship between the entity to be operated and another entity, the relationship between the entity and another entity can be obtained by reading out only the relational data without reading out content data of the entity;
performing an updating operation on the relational data in the memory;
storing updated relational data in a memory relational index; 
writing the content data of the entity to be operated into the disk; and
synchronizing periodically the memory relational index to a disk relational index; 
wherein the disk stores relational indexes of all entities, and a format of each relational index is a 64-bit integer, and the last 32 bits of the 64-bit integer are represented by a two-dimensional array.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159